***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***




                                                                  Electronically Filed
                                                                  Supreme Court
                                                                  SCWC-XX-XXXXXXX
                                                                  05-JAN-2021
                                                                  10:11 AM
                                                                  Dkt. 13 OP

               IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

           EDWARD G. STANLEY, Petitioner/Petitioner-Appellant,

                                        vs.

        STATE OF HAWAIʻI, Respondent/Respondent-Appellee.
________________________________________________________________

                                SCWC-XX-XXXXXXX

            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-XX-XXXXXXX; S.P.P. NO. 17-1-0007; (CR. NO. 1PC880000418))

                                JANUARY 5, 2021

        RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ.,
     AND CIRCUIT JUDGE MORIKAWA, IN PLACE OF POLLACK, J., RECUSED

                    OPINION OF THE COURT BY McKENNA, J.

                                I.   Introduction

          Edward G. Stanley (“Stanley”), pro se, appeals the Circuit

Court of the First Circuit’s (“circuit court”)1 denial of his

second Hawaiʻi Rules of Penal Procedure (“HRPP”) Rule 40 petition

for post-conviction relief (“Second Petition”).


1     The Honorable Paul B.K. Wong presided over the Second Petition at issue
in this certiorari proceeding.
    ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


          Stanley’s Second Petition arises from a March 16, 1988

conviction.        A jury convicted Stanley of two counts of first

degree reckless endangering, as lesser included offenses of

attempted first degree murder (Counts I and II); one count of

attempted first degree murder (Count III); one count of

attempted manslaughter, as a lesser included offense of

attempted second degree murder (Count V); and one count of place

to keep firearm (Count VI).2           On September 23, 1988, the trial

court sentenced Stanley to five-year terms of imprisonment for

Counts I and II, life without the possibility of parole for

Count III, ten years with a mandatory minimum of five years for

Count V, and five years for Count VI.             All sentences were to be

served concurrently.

          In 1989, Stanley’s direct appeal from his 1988 convictions

was rejected by this court in a brief memorandum opinion.                    His

first HRPP Rule 40 petition (“First Petition”) in 1992, alleging

different grounds than those contained in this Second Petition,

was rejected by this court in a 1994 published opinion.                 His

2001 HRPP Rule 35 motion was also denied by the circuit court,

from which he did not appeal.

          Thereafter, Stanley filed the subject Second Petition in

2017, in which he alleged, in relevant part, that his conviction

of attempted manslaughter in Count V was based on reckless
2         Regarding Count IV, see infra text accompanying and footnote 8.


                                          2
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


conduct, and therefore, his sentence was illegal, citing to

State v. Pinero, 70 Haw. 509, 778 P.2d 704 (1989), State v.

Holbron, 80 Hawaiʻi 27, 904 P.2d 912 (1995), reconsideration

denied, 80 Hawaiʻi 187, 907 P.2d 773 (1995), and State v. Loa, 83

Hawaiʻi 335, 926 P.2d 1258 (1996), which held that because the

only non-exculpatory circumstance legally capable of mitigating

murder to manslaughter is the mitigation of extreme mental or

emotional disturbance for which there is a reasonable

explanation (“EMED”), there is no offense of attempted

involuntary manslaughter based on reckless conduct (“attempted

reckless manslaughter”).

       The circuit court denied Stanley’s Second Petition without

an evidentiary hearing.       Stanley appealed the denial of the

Second Petition to the Intermediate Court of Appeals (“ICA”).

       In its summary disposition order (“SDO”), the ICA affirmed

the circuit court’s denial of the Second Petition.             See Stanley

v. State, CAAP-XX-XXXXXXX, 2019 WL 3976129 (App. Aug. 22, 2019)

(SDO).    The ICA ruled, inter alia, that Stanley failed to

demonstrate he was convicted of attempted reckless manslaughter,

thereby failing to state a colorable claim that his sentence for

Count V was illegal.       The ICA also ruled Stanley was not

entitled to relief under HRPP Rule 40 based on the equal

protection claim alleged on appeal because he had not raised the

issue before the circuit court in the Second Petition and failed

                                       3
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


to prove the existence of extraordinary circumstances justifying

his failure to raise that claim.

       We hold the ICA erred in affirming the circuit court’s

ruling that Stanley failed to state a colorable claim that he

was convicted of attempted reckless manslaughter in his Second

Petition.    This error requires vacatur of his attempted

manslaughter conviction in Count V.         On remand, double jeopardy

principles bar the State from retrying Stanley for attempted

second degree murder in Count V.

       Accordingly, we vacate the ICA’s October 2, 2019 judgment

on appeal entered pursuant to its August 22, 2019 SDO, Stanley’s

1988 conviction for attempted manslaughter in Count V, and the

circuit court’s February 23, 2018 order denying Stanley’s Second

Petition, and we remand this case to the circuit court for

further proceedings consistent with this opinion.

                             II.   Background

A.     Factual background

       This case arose from a March 11, 1988 incident in which

Stanley fired gunshots in the vicinity of several individuals,

including two police officers, at different intervals, and had

also pointed, but not fired, a gun at another police officer.

State v. Stanley, No. 13402, at 1-2 (Haw. Dec. 14, 1989) (mem.)

(“Stanley I”).



                                      4
    ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


          On March 16, 1988, a grand jury indicted Stanley with three

counts of attempted first degree murder in violation of Hawaiʻi

Revised Statutes (“HRS”) §§ 705-500 (1985),3 707-701(1)(b) (Supp.

1988),4 and 706-656 (Supp. 1988)5 (Counts I, II, and III); one



3         HRS § 705-500 (1985) states:

                §705-500 Criminal attempt. (1) A person is guilty of an
                attempt to commit a crime if he:

                      (a)   Intentionally engages in conduct which would
                            constitute the crime if the attendant
                            circumstances were as he believes them to be;
                            or

                      (b)   Intentionally engages in conduct which, under
                            the circumstances as he believes them to be,
                            constitutes a substantial step in a course of
                            conduct intended to culminate in his commission
                            of the crime.

                (2)   When causing a particular result is an element of the
                crime, a person is guilty of an attempt to commit the crime
                if, acting with the state of mind required to establish
                liability with respect to the attendant circumstances
                specified in the definition of the crime, he intentionally
                engages in conduct which is a substantial step in a course
                of conduct intended or known to cause such a result.

                (3)   Conduct shall not be considered a substantial step
                under this section unless it is strongly corroborative of
                the defendant’s criminal intent.

4         HRS § 707-701(1)(b) (Supp. 1988) states:

                (1) A person commits the offense of murder in the first
                degree if the person intentionally or knowingly causes the
                death of:

                      . . . .

                      (b) A peace officer, judge, or prosecutor arising out
                      of the performance of official duties[.]

5         HRS § 706-656 (Supp. 1988) states:

                §706-656 Terms of imprisonment for first and second degree
                murder and attempted first and second degree murder. (1)
                Persons convicted of first degree murder or first degree
                                                                 (continued . . .)

                                          5
    ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


count of attempted first degree murder in violation of

HRS §§ 705-500, 707-701(1)(a),6 and 706-656 (Count IV); one count

of attempted second degree murder in violation of

HRS §§ 705-500, 707-701.5(1) (Supp. 1988), and 706-656 (Count

V); and one count of place to keep firearm in violation of

HRS § 134-6 (1985) (Count VI).7

          The jury trial began on August 8, 1988.          On August 16,

1988, the trial court acquitted Stanley of attempted first

degree murder in Count IV.8           After the close of the parties’




(. . . continued)
            attempted murder shall be sentenced to life imprisonment
            without possibility of parole.

                      As part of such sentence the court shall order the
                director of the department of corrections and the Hawaii
                paroling authority to prepare an application for the
                governor to commute the sentence to life imprisonment with
                parole at the end of twenty years of imprisonment; provided
                that persons who are repeat offenders under section 706-
                606.5 shall serve at least the applicable mandatory minimum
                term of imprisonment.

                      . . . .

6         HRS § 707-701(1)(a) (Supp. 1988) states:

                (1) A person commits the offense of murder in the first
                degree if the person intentionally or knowingly causes the
                death of:

                      (a) More than one person in the same or separate
                      incident[.]

7     Each count of attempted murder involved a different complaining
witness.

8     Although Stanley had stated the trial court acquitted him of attempted
first degree murder in Count IV for insufficient evidence, the record
indicates the trial court acquitted Stanley of Count IV because it involved
the same police officers in Counts I and III.


                                          6
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


arguments, the trial court read, and provided to the jury in

writing for its deliberations, as follows:

                If you are unable to find that the offense of
          attempted murder in the first degree or second degree has
          been proven beyond a reasonable doubt, you may then
          consider whether the defendant is guilty or not guilty of
          the included offense of attempted manslaughter.
                In a prosecution for attempted murder in the first
          degree or second degree, attempted manslaughter is an
          included offense. The offense of attempted manslaughter is
          committed if the defendant attempted to recklessly cause
          the death of another person.
                In a prosecution for attempted murder in the first
          degree or second degree, it is also a defense, which
          reduces the offense to attempted manslaughter, that the
          defendant was, at the time he attempted to cause the death
          of another person, under the influence of extreme mental or
          emotional disturbance for which there is a reasonable
          explanation. The reasonable-ness of the explanation shall
          be determined from the viewpoint of a person in the
          defendant’s situation under the circumstances as he
          believed them to be.
                The burden is upon the State to prove beyond a
          reasonable doubt that the defendant was not acting under
          the influence of extreme mental or emotional disturbance
          for which there is a reasonable explanation. If the State
          has not done so, you must find the defendant guilty of the
          included offense of attempted manslaughter. If the State
          has done so, you must find the defendant guilty of the
          offense of attempted murder in the first degree or second
          degree.
                If you cannot agree that the prosecution has proven
          all of the elements of the offenses of attempted murder in
          the first degree or second degree or attempted manslaughter
          beyond a reasonable doubt, you may consider the included
          offense of reckless endangering in the first degree.
                A person commits the offense of reckless endangering
          in the first degree if he intentionally fires a firearm in
          a manner which places another person in danger of death or
          serious bodily injury.

                . . . .

                As to each count, you may bring in either one of the
          following verdicts:

                . . . .

                As to Count III, attempted murder in the first
          degree:
                      1.    Not guilty; or
                      2.    Guilty as charged; or
                      3.    Guilty of the included offense of
                attempted manslaughter; or

                                     7
    ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                          4.    Guilty of the included offense of
                    reckless endangering in the first degree.

                    As to Count V, attempted murder in the second degree:
                          1.    Not guilty; or
                          2.    Guilty as charged; or
                          3.    Guilty of the included offense of
                    attempted manslaughter; or
                          4.    Guilty of the included offense of
                    reckless endangering in the first degree.

          The jury began its deliberations on August 16, 1988.

During its deliberations, the jury transmitted, in relevant

part, three written communications to the trial court.                First,

the jury requested in relevant part: “We would like a definition

of attempted manslaughter & attempted to recklessly cause of

[sic] death.”       The trial court responded in relevant part:

“Please refer to the copy of the Court’s instructions which have

been provided to you.”

          Second, the jury again inquired: “We request an explanation

as to the law what attempted manslaughter entails.”                 The trial

court responded: “I regret that I cannot provide you with any

further clarification on this question as you already have the

Penal Code definition of Attempted Manslaughter in the Court’s

Instructions.”

          Third, the jury requested: “We request a copy of Black’s

Law Dictionary.”9        The trial court responded: “The dictionary


9     During the trial court’s discussion with the State and defense counsel
after the jury requested a copy of Black’s Law Dictionary, the State admitted
it appeared the jury was confused as to what attempted manslaughter and
attempted reckless manslaughter entailed, stating: “Your Honor, apparently
what’s going on here in the tone of these communications, it’s become readily
                                                             (continued . . .)

                                         8
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


definitions may not be consistent with the language utilized by

the Legislature in the statutes, therefore, I am sorry to inform

you that I am unable to grant the request.”

       Two days later, on August 18, 1988, the jury found Stanley

guilty of: two counts of first degree reckless endangering, as

lesser included offenses of attempted first degree murder

(Counts I and II); one count of attempted first degree murder

(Count III); one count of attempted manslaughter, as a lesser

included offense of attempted second degree murder (Count V);

and one count of place to keep firearm (Count VI).            On September

23, 1988, the trial court entered its amended judgment,

sentencing Stanley to a five-year indeterminate term of

imprisonment for Counts I, II, and VI; life imprisonment without

the possibility of parole for Count III; and a ten-year

indeterminate term of imprisonment with a mandatory minimum of

five years for Count V.       The sentences were to be served

concurrently.

B.     Procedural background

       HRPP Rule 40(a)(3) (2006) provides:
            (3) Inapplicability. Rule 40 proceedings shall not be
            available and relief thereunder shall not be granted where
            the issues sought to be raised have been previously ruled
            upon or were waived. Except for a claim of illegal
            sentence, an issue is waived if the petitioner knowingly
            and understandingly failed to raise it and it could have


(. . . continued)
apparent that the jury is lost in confusion on the question of what is
attempted manslaughter and attempted to recklessly cause the death[.]”


                                      9
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


            been raised before the trial, at the trial, on appeal, in a
            habeas corpus proceeding or any other proceeding actually
            conducted, or in a prior proceeding actually initiated
            under this rule, and the petitioner is unable to prove the
            existence of extraordinary circumstances to justify the
            petitioner’s failure to raise the issue. There is a
            rebuttable presumption that a failure to appeal a ruling or
            to raise an issue is a knowing and understanding failure.

       Because the rule prohibits relief when issues have been

previously ruled upon or have been waived, we briefly summarize

Stanley’s direct appeal and his previous petitions.

       1.   Stanley’s direct appeal and previous petitions

            a.   Direct appeal

       On October 21, 1988, Stanley directly appealed his

convictions to this court, alleging four points of error: (1)

“erroneous attempted first degree murder and attempted

manslaughter instructions”; (2) “deputy prosecutor’s improper

comment during closing rebuttal argument”; (3) “insufficient

evidence to support the attempted first degree murder

conviction”; and (4) “unlawful imposition of sentence in the

form of life imprisonment without the possibility of parole for

the attempted first degree murder conviction.”           Stanley I, mem.

op. at 2.

       In a two-page memorandum opinion, this court summarized

Stanley’s convictions, facts, and four points of error alleged

on appeal, and affirmed Stanley’s convictions and held that

“[b]ased on a careful review of the record, we discern no

reversible error.     Affirmed.”     Id.


                                     10
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


             b.    Stanley’s two petitions for a writ of habeas
                   corpus

       As indicated in Stanley v. State, 76 Hawaiʻi 446, 879 P.2d

551 (1994) (“Stanley II”), after this court affirmed his

convictions in 1989, Stanley filed a petition for a writ of

habeas corpus in the United States District Court for the

District of Hawaiʻi (“district court”).10          76 Hawaiʻi at 448, 879

P.2d at 553.      He alleged: “(1) erroneous jury instructions; (2)

‘improper statement made;’ and (3) ‘insufficient evidence to

support guilt findings.’”        Id.   After an evidentiary hearing,

the district court denied Stanley’s petition for a writ of

habeas corpus on October 11, 1991.          Id.

       Stanley then filed a second petition for a writ of habeas

corpus in the district court, raising identical grounds as the

previous petition for a writ of habeas corpus.            Id.   On January

1, 1992, the district court denied his second petition without

holding an evidentiary hearing.         Id.

             c.    First HRPP Rule 40 petition11

       On February 26, 1992, Stanley filed his First Petition in

the circuit court,12 alleging: “(1) he was denied effective

assistance of counsel; and (2) his convictions for attempted

10    The record does not contain Stanley’s two petitions for a writ of
habeas corpus.

11     The record does not contain the First Petition.

12     The Honorable Gail C. Nakatani presided.


                                       11
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


first degree murder and attempted manslaughter were not

supported by substantial evidence.”          Id.   On June 4, 1992, the

circuit court denied the First Petition without a hearing,

finding “said petition to be patently frivolous and without a

trace of support either in the record or from other evidence

submitted by the Petitioner.”        Id.

       Stanley appealed the circuit court’s denial of his First

Petition to this court.      Id.   He argued: (1) “the trial court

erred in denying his petition because the denial was contrary to

an earlier decision by a judge determining that his petition was

meritorious”; (2) “because the trial court made no findings of

fact or conclusions of law in denying the petition, the

resultant order is ‘patently wrong, and without a trace of

support’”; (3) “the trial court erroneously denied him a

HRPP Rule 40 hearing despite Appellant having asserted valid

grounds for his unlawful detention, namely: [(a)] denial of

effective assistance of counsel; and [(b)] insufficient evidence

to support the attempted first degree murder and attempted

manslaughter convictions”; and (4) “the trial court erred when

it refused certain jury instructions relating to the attempted

first degree murder conviction.”          76 Hawaiʻi at 448-51, 879 P.2d

at 553-56.




                                     12
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           d.    Stanley II

       In a published opinion, this court rejected Stanley’s

points of error and affirmed the circuit court’s denial of his

First Petition; however, this court declined to rule on

Stanley’s fourth point of error because Stanley had failed to

raise the issue in his First Petition.13         Stanley II, 76 Hawaiʻi

at 452, 879 P.2d at 557.


13    This court applied the rationale in Bryant v. State, 6 Haw. App. 331,
720 P.2d 1015 (1986), disapproved on other grounds by Briones v. State, 74
Haw. 442, 848 P.2d 966 (1993), in which the ICA found the “[f]ailure to raise
[a Rule 40 issue] . . . specifically in the petition does not per se defeat
the possibility of obtaining relief on that ground in the Rule 40
proceeding,” and that “a pro se petitioner ‘should not suffer for his
inability to articulate his claim.’” Stanley II, 76 Hawaiʻi at 451, 879 P.2d
at 556 (alterations and ellipsis in original) (quoting Bryant, 6 Haw. App. at
334-35, 720 P.3d at 1018-19). We distinguished Bryant from the case:

           Applying the above rationale, Appellant’s failure to raise
           the erroneous exclusion of jury instructions allegation in
           his petition would apparently not prevent him from
           asserting the same on appeal. The instant case, however,
           is easily distinguished from Bryant.
                 In Bryant, because at the trial level: (1) the State
           was alerted to the general issue; (2) the petitioner,
           subsequent to the filing of the initial petition at the
           trial level, clearly raised the specifics of the issue in a
           subsequent memorandum in support of the petition; (3) the
           State responded to the issue in a supplemental memorandum;
           (4) the trial court considered the issue; and, most
           importantly, (5) HRPP Rule 40(e) provides that amendments
           to the petition shall be freely allowed, the ICA concluded
           that despite the petitioner’s failure to specifically
           allege the factual basis of his claim for relief, the claim
           would survive as an amendment to the petition.
                 In the instant case, unlike Bryant, Appellant did not
           alert the State to the general issue of erroneous denial of
           jury instructions. Consequently, the State could not
           respond, and the trial court never considered the issue.
           Appellant’s petition, therefore, may not be construed to
           have been amended to include the erroneous jury
           instructions issue. Moreover, because “[t]he general rule
           is that an issue which was not raised in the lower court
           will not be considered on appeal,” we do not address
           Appellant’s claim of erroneous exclusion of jury
           instructions. Kernan v. Tanaka, 75 Haw. 1, 35, 856 P.2d
                                                            (continued . . .)

                                     13
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


             e.    HRPP Rule 35 motion

       On April 24, 2001, Stanley filed a pro se HRPP Rule 35

(1980) motion in the circuit court.14             Stanley contended his

attempted first degree murder sentence was illegal because he

should have been sentenced to a twenty-year imprisonment, as

HRS § 706-610 (Supp. 1988),15 amended by Act 181, Session Laws



(. . . continued)
            1207, 1224 (1993) (quotation and citations omitted), cert.
            denied, 510 U.S. 1119, 114 S.Ct. 1070, 127 L.Ed.2d 389
            (1994); see also Tax Appeal of Hawaiian Flour Mills, Inc.,
            76 Hawaiʻi 1, 868 P.2d 419 (Sup. 1994).

Id. (footnote omitted).

14     HRPP Rule 35 (1980) states in relevant part:

             CORRECTION OR REDUCTION OF SENTENCE
                   The court may correct an illegal sentence at any time
             and may correct a sentence imposed in an illegal manner
             within the time provided herein for the reduction of
             sentence. The court may reduce a sentence within 90 days
             after the sentence is imposed, or within 90 days after
             receipt by the court of a mandate issued upon affirmance of
             the judgment or dismissal of the appeal, or within 90 days
             after entry of any order or judgment of the Supreme Court
             of the United States denying review of, or having the
             effect of upholding a judgment of conviction. A motion to
             correct or reduce a sentence which is made within the time
             period aforementioned shall empower the court to act on
             such motion even though the time period has expired. The
             filing of a notice of appeal shall not deprive the court of
             jurisdiction to entertain a timely motion to reduce a
             sentence.

15     HRS § 706-610 states:

             (1) Apart from first and second degree murder and attempted
             first and second degree murder, felonies defined by this Code are
             classified, for the purpose of sentence, into three classes, as
             follows:

                   (a)    Class A felonies;
                   (b)    Class B felonies; and
                   (c)    Class C felonies.

                                                              (continued . . .)

                                       14
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


1987, could not apply to him as doing so would constitute as an

improper ex post facto application of law.

       On August 14, 2001, the circuit court filed its order

denying Stanley’s HRPP Rule 35 motion.          Noting the June 6, 1987

effective date of Act 181, Session Laws 1987, and the commission

of Stanley’s offenses on March 11, 1988, the circuit court

determined there was no improper retroactive application of the

sentencing statute.      Thus, the circuit court concluded Stanley

failed to state a colorable claim for relief, and denied

Stanley’s HRPP Rule 35 motion as “patently frivolous and without

a trace of support, either in the record, or from other evidence

submitted by [Stanley].”       Stanley did not appeal the circuit

court’s denial of his HRPP Rule 35 motion.

       2.   Second Petition proceedings

            a.   Circuit court proceedings

       On March 30, 2017, sixteen years after the denial of his

HRPP Rule 35 motion, Stanley filed his Second Petition, the

subject of this certiorari proceeding, in the circuit court.             He

argued: (1) his sentence was illegal and against legislative

intent because the HRS specifically provides attempted murder

was to be treated as an ordinary class A felony subject to a

(. . . continued)
            A felony is a class A, class B, or class C felony when it is so
      designated by this Code. Except for first and second degree murder and
      attempted first and second degree murder, a crime declared to be a
      felony, without specification of class, is a class C felony.


                                     15
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


twenty-year imprisonment, and therefore, his sentence violated

the Fifth, Eighth, and Fourteenth Amendments to the United

States Constitution, as well as the Bill of Rights of the Hawaiʻi

Constitution; (2) attempted manslaughter, specifically

HRS § 707-702 (1985),16 was not a crime recognized in Hawaiʻi,

citing to Pinero, Holbron, and Loa;17 (3) his indictment

presented to the grand jury and petit jury, which contained

charged offenses excessive of the “evidenced event,” was fatally

defective; (4) his place to keep firearm conviction violated the

Fifth and Fourteenth Amendments to the United States

Constitution, and article I, sections 5 and 10 of the Hawaiʻi

Constitution, HRS § 701-109, and HRS § 134-6 because place to

keep a firearm is an included offense of attempted murder,

attempted manslaughter, and reckless endangering; (5) the

16     HRS § 707-702 (1985) states:

             §707-702 Manslaughter. (1) A person commits the offense of
             manslaughter if:

                   (a) He recklessly causes the death of another person;
                   or
                   (b) He intentionally causes another person to commit
                   suicide.

             (2) In a prosecution for murder it is a defense, which
             reduces the offense to manslaughter, that the defendant
             was, at the time he caused the death of the other person,
             under the influence of extreme mental or emotional
             disturbance for which there is a reasonable explanation.
             The reasonableness of the explanation shall be determined
             from the viewpoint of a person in the defendant’s situation
             under the circumstances as he believed them to be.

             (3) Manslaughter is a class B felony.

17     These cases are further discussed in Section IV.B.1 of this opinion.


                                      16
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


multiple mandatory minimum terms imposed by the trial court

imposed were “illegal, redundant, multiplicious, excessive

and/or prejudicial” because the jury was the trier of fact and

“the only entity capable of determining . . . the maximum and

minimum terms of sentence,” and therefore, the terms the trial

court imposed violated the Fifth, Sixth, Eighth, and Fourteenth

Amendments to the United States Constitution and the Bill of

Rights of the Hawaiʻi Constitution; (6) the errors in his case,

whether harmless or plain, amounted to cumulative error which

was prejudicial and required the reversal of his convictions;

and (7) the trial court’s denial of his August 1, 1988 motion

for extension of time violated the equal protection clause of

the United States and Hawaiʻi constitutions, as well as the

United States Constitution’s right to effective counsel because

he was prejudiced by being forced to proceed with ill-prepared

counsel.18

       On May 9, 2017, the State untimely responded to the Second

Petition.19   Stanley moved to strike the State’s response and


18    Stanley served the Second Petition on the Department of the Attorney
General, State of Hawaiʻi (“AG”) and the Office of the Prosecuting Attorney.
The AG discussed Stanley’s grounds for relief with the Office of the
Prosecuting Attorney; the Office of the Prosecuting Attorney stated the
grounds for relief Stanley raised related solely to his conviction. The AG
agreed the Office of the Prosecuting Attorney would file a response on the
merits, and it would not be submitting an answer.

19    HRPP Rule 40(d) (2006) required the State to respond within thirty days
after the service of the HRPP Rule 40 petition from Stanley or within such
further time as the court may allow. HRPP Rule 40(d).


                                      17
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


asked the circuit court to set a hearing and appoint him

counsel.   On February 23, 2018, the circuit court granted

Stanley’s request to strike the State’s response but denied his

other requests.

       On February 23, 2018, the circuit court filed its order

denying the Second Petition without a hearing, ruling as

follows: (1) HRPP Rule 40(a)(3) barred Stanley’s claim of an

improper sentence for attempted first degree murder because it

was previously ruled upon by Stanley I; (2) HRPP Rule 40(a)(3)

barred Stanley’s claim of erroneous attempted reckless

manslaughter jury instruction because it was not raised in his

2001 HRPP Rule 35 motion and he failed to prove the existence of

extraordinary circumstances justifying his failure to raise this

issue, as Holbron and Loa were decided five years before Stanley

filed his 2001 HRPP Rule 35 motion; and (3) Stanley’s remaining

claims, “maturing well before [Stanley I],” had been similarly

waived due to his failure to present extraordinary circumstances

justifying his failure to previously raise the issues and rebut

the presumption that such failure was knowing and understanding.

       Stanley timely appealed the circuit court’s denial of his

Second Petition to the ICA.

C.     ICA proceedings

       In his pro se opening brief, Stanley argued the circuit

court erred, in relevant part, by (1) determining his claim of

                                     18
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


erroneous attempted manslaughter jury instruction was deemed

waived, as he instead argued his sentence was illegal because he

was convicted of the nonexistent offense of attempted reckless

manslaughter, and (2) not responding to his equal protection

clause claim.

       In response, the State conceded Stanley stated a colorable

claim as to his erroneous attempted reckless manslaughter

conviction argument as the record did not demonstrate whether

Stanley was convicted of attempted EMED manslaughter or

attempted reckless manslaughter.          However, the State argued that

the remainder of Stanley’s claims was either waived or

meritless.

       In its August 22, 2019 SDO, the ICA ruled the State’s

concession was unwarranted and rejected Stanley’s arguments.20

Stanley, SDO at 7, 10.      The ICA concluded that, inter alia,

Stanley failed to state a colorable claim that he could not have

been convicted of attempted reckless manslaughter, noting


20    The ICA also ruled: the circuit court did not fail to issue findings of
fact and conclusions of law when denying the Second Petition; the circuit
court did not err in ruling his claims, except for involuntary manslaughter,
were previously ruled upon or waived because he failed to explain how his
claims were not previously ruled upon or waived or how he proved the
existence of extraordinary circumstances to justify his failure to raise the
claims in his direct appeal, HRPP Rule 35 motion, two habeas corpus petitions
to the district court, and the First Petition; the ICA could not address
Stanley’s claim regarding the Motion for Production of Documents because the
record did not contain a Motion for Production of Documents; and Stanley’s
claim that his sentence of life without the possibility of parole for
attempted first degree murder violated the Eighth Amendment to the United
States Constitution was raised and ruled upon in Stanley I. Stanley, SDO at
4-5, 9-10.


                                     19
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Holbron and Loa were issued more than six years after Stanley’s

convictions.    Stanley, SDO at 5, 9.

       The ICA explained that in Holbron, this court held “as a

matter of law that HRS §§ 705-500 [(1993)] and 707-702(1)(a)

[(1993)] do not and cannot give rise to the offense of

‘attempted manslaughter’ under any circumstances,” overruling

State v. Tagaro, 7 Haw. App. 291, 757 P.2d 1175, cert. granted,

69 Haw. 678 (1987), and cert. dismissed, 70 Haw. 666, 796 P.2d

502 (1988).    Stanley, SDO at 5 (quoting Holbron, 80 Hawaiʻi at

29, 904 P.2d at 914).      The ICA observed this court held that

although “there is no offense of attempted involuntary

manslaughter premised upon the defendant attempting recklessly

to cause the death of another person, in violation of

HRS §§ 705-500 and 707-702(1)(a) (Supp. 1988)[,]” “a defendant

may be convicted of attempted voluntary manslaughter as a lesser

included offense of attempted murder, in violation of

HRS §§ 705-500 and 707-702(2), when the State fails to negative

a defense of extreme mental or emotional disturbance (EMED) for

which there is a reasonable explanation.”          Stanley, SDO at 5-6

(citing Holbron, 80 Hawaiʻi at 29, 34, 43-45, 904 P.2d at 914,

919, 928-30).

       According to the ICA, Stanley, in his Second Petition,

admitted he made an EMED defense as he stated his counsel

requested an EMED jury instruction and the jury “rejected the

                                     20
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Petitioner’s EMED defense.”       Stanley, SDO at 6.      The ICA stated

that Stanley pointed to his convictions of two counts of first

degree reckless endangering as proof his EMED defense was

rejected by the jury and that the jury found he acted

recklessly, implying he was convicted for attempted involuntary

manslaughter because Counts I and II demonstrated the jury found

his conduct to be reckless after rejecting his EMED defense.

Id.

       The ICA disagreed, concluding Stanley’s convictions of two

counts of first degree reckless endangering did not support a

conclusion that he was convicted of attempted involuntary

manslaughter in Count V.       Id.   It reasoned that although Stanley

was convicted on two counts of first degree reckless

endangering, the lesser included offense of attempted first

degree murder, he was also convicted of attempted first degree

murder in Count III and the lesser included offense of attempted

manslaughter in Count V.       Id.   Thus, the ICA concluded that

although the jury rejected Stanley’s EMED defense in Count III

because he could not have been convicted of attempted first

degree murder if the State did not negative his EMED defense,

the jury did not reject his EMED defense in Count V because he

could only be convicted of attempted manslaughter if the State

failed to negative his EMED defense.         Stanley, SDO at 6-7.



                                     21
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


       The ICA also concluded Stanley’s convictions for first

degree reckless endangering did not depend on whether the jury

accepted his EMED defense because the jury did not consider an

EMED defense for Counts I and II.         Stanley, SDO at 7.      The ICA

stated consideration of an EMED defense would only arise if the

jury believed the State proved all elements of attempted first

degree murder because an EMED defense mitigates murder or

attempted murder.     Id. (citing Holbron, 80 Hawaiʻi at 43, 904

P.2d at 928).    It stated that if the State had proven attempted

first degree murder in Counts I and II, the jury would not

consider the lesser included offense of first degree reckless

endangering because the outcome of the jury considering the EMED

defense could only lead to a conviction for attempted first

degree murder or attempted manslaughter, depending on whether

the jury believed the State negatived Stanley’s EMED defense.

Id.    The ICA stated that only a failure to prove attempted first

degree murder could lead to the jury considering first degree

reckless endangering.      Id.   Thus, the ICA concluded the jury did

not reject Stanley’s EMED defense in Counts I and II.             Id.    The

ICA also stated Stanley’s convictions for attempted first degree

murder in Count III and attempted manslaughter in Count V

demonstrated the jury may decide whether the State negatived an

EMED defense for each charge and was not required to apply the

same finding as to EMED to all charges.          Id.

                                     22
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


       The ICA ruled the State’s concession that Stanley presented

a colorable claim that he was convicted of attempted reckless

manslaughter based on Holbron and Loa was unwarranted.             Stanley,

SDO at 7-8.    The ICA quoted Stanley’s opening brief in Stanley

I, in which he argued the attempted manslaughter jury

instructions were erroneous and confused the jury:

                 [T]he use of the term “recklessly” in the instruction
           would undeniably lead a layperson to conclude that the
           instruction applied to both forms of attempted
           manslaughter.
                 No rational trier of fact could be expected to
           differentiate the two forms of attempted manslaughter and
           the different circumstances under which they were to be
           considered based upon the instructions in the case at bar.
           . . .
                 The jury’s confusion is all too well illustrated by
           their repeated communications seeking clarification of
           attempted manslaughter. The court merely referred the jury
           to the instructions already provided, which had, of course,
           triggered the questions in the first place. (RA: 248-254).
           Even the verdict forms were of no assistance as they, too,
           indicated the existence of only one form of attempted
           manslaughter.
                 The defective attempted manslaughter instructions in
           their entirety rendered the jury instructions prejudicially
           erroneous and misleading, affecting substantial rights of
           Stanley at trial and depriving him of due process of law
           under the Hawaii and federal constitutions.

Stanley, SDO at 8 (alteration and ellipsis in original).             The

ICA observed Stanley I affirmed Stanley’s convictions,

specifically noted he raised the issue of “erroneous attempted

first degree murder and attempted manslaughter instructions,”

and held “we discern no reversible error.”          Stanley, SDO at 9

(citing Stanley I, mem. op. at 1-2).         As such, the ICA opined

Stanley did not state a colorable claim in this appeal based on

an erroneous attempted manslaughter jury instruction because the


                                     23
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


issue was previously raised and ruled upon.            Id.   It further

opined Stanley failed to state a factual basis to support a

claim that his conviction for attempted manslaughter was for

attempted involuntary manslaughter based on reckless conduct.

Id.    Thus, the ICA concluded Stanley failed to state a colorable

claim that he could not have been convicted of attempted

manslaughter and that his sentence was illegal.              Id.

       The ICA also ruled Stanley did not claim his sentence for

attempted first degree murder violated the equal protection

clause of the United States and Hawaiʻi constitutions in his

Second Petition.     Stanley, SDO at 10.      The ICA stated, “[T]he

general rule is that an issue which was not raised in the lower

court will not be considered on appeal[.]”          Id. (alterations in

original) (quoting Stanley II, 76 Hawaiʻi at 451, 879 P.2d at

556).    The ICA stated Stanley failed to prove the existence of

extraordinary circumstances to justify his failure to raise that

claim in his direct appeal, two habeas corpus petitions to the

district court, and the First Petition.          Id.   Therefore, the ICA

concluded relief for this claim was unavailable under HRPP Rule

40(a)(3).    Id.




                                     24
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


D.     Application for a writ of certiorari

       Stanley presents the following relevant questions on

certiorari:21

           [1]. Did the Intermediate Court of Appeals commit error by
           failing to apply obvious existing laws, rules and/or
           mandated canon to the Appellant’s appeal?

           [2]. Did the Intermediate Court of Appeals commit error in
           failing to address in any manner the Appellant’s
           Constitutional Challenge submitted within Petition and
           appeal (See Petition S.P.P. No. 17-1-0007 pages 18-24)
           pertaining Equal Protection?

           [3]. Did the Intermediate Court of Appeals commit error in
           finding Appellant can be convicted and punished for a crime
           previously determined to be not a cognizable crime in the
           State of Hawaii?

           [4]. Did the Intermediate Court of Appeals commit error in
           not finding exceptional circumstance pertaining the degree
           and level of the Appellant’s education at the time of the
           offenses charged against the Appellant, and the ensuing
           trial and sentence?

                         III. Standards of review

A.     HRPP Rule 40

                   Review of orders denying HRPP Rule 40 petitions is de
           novo:

                         As a general rule, a hearing should be held on
                   a Rule 40 petition for post-conviction relief where
                   the petition states a colorable claim. To establish
                   a colorable claim, the allegations of the petition
                   must show that if taken as true the facts alleged
                   would change the verdict, however, a petitioner’s
                   conclusions need not be regarded as true. Where
                   examination of the record of the trial court’s
                   proceedings indicates that the petitioner’s
                   allegations show no colorable claim, it is not error
                   to deny the petition without a hearing. The question
                   on appeal of a denial of a Rule 40 petition without a
                   hearing is whether the trial record indicates that

21    Stanley also presents one other question on certiorari: “Did the
Intermediate Court of Appeals commit error by ignoring Grounds presented
within the Appellant’s appeal (CAAP-XX-XXXXXXX) and Petition (S.P.P. No. 17-
1-007), and fail to respond to all of his meritorious claims?” We note the
ICA did not ignore and fail to respond to Stanley’s claims; it appears the
ICA summarized the arguments and questions Stanley presented.


                                      25
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                 Petitioner’s application for relief made such a
                 showing of a colorable claim as to require a hearing
                 before the lower court.

           Dan v. State, 76 Hawaiʻi 423, 427, 879 P.2d 528, 532 (1994)
           (citation omitted).

Lewi v. State, 145 Hawaiʻi 333, 345, 452 P.3d 330, 342 (2019).

B.     Sentencing

       “The authority of a trial court to select and determine the

severity of a penalty is normally undisturbed on review in the

absence of an apparent abuse of discretion or unless applicable

statutory or constitutional commands have not been observed.”

State v. Reis, 115 Hawaiʻi 79, 83-84, 165 P.3d 980, 984-85 (2007)

(internal quotation marks and citation omitted).

C.     Erroneous jury instructions and nonexistent offenses

                 When jury instructions or the omission thereof are at
           issue on appeal, the standard of review is whether, when
           read and considered as a whole, the instructions given are
           prejudicially insufficient, erroneous, inconsistent, or
           misleading.

                       Erroneous instructions are presumptively
                 harmful and are a ground for reversal unless it
                 affirmatively appears from the record as a whole that
                 the error was not prejudicial. Error is not to be
                 viewed in isolation and considered purely in the
                 abstract. It must be examined in the light of the
                 entire proceedings and given the effect which the
                 whole record shows it to be entitled. In that
                 context, the real question becomes whether there is a
                 reasonable possibility that error might have
                 contributed to conviction. If there is such a
                 reasonable possibility in a criminal case, then the
                 error is not harmless beyond a reasonable doubt, and
                 the judgment of conviction on which it may have been
                 based must be set aside.

           State v. Holbron, 80 Hawaiʻi 27, 32, 904 P.2d 912, 917,
           reconsideration denied, 80 Hawaiʻi 187, 907 P.2d 773 (1995)
           (citations, footnote, brackets, and quotation signals
           omitted) (emphasis in original).
                 “[T]here can be no offense of ‘attempted
           manslaughter’ within the meaning of HRS § 707–702(1)(a)[.]”

                                     26
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           Id. at 45, 904 P.2d at 930. Thus, a jury instruction
           purporting to describe that nonexistent offense is
           erroneous. Id.

Loa, 83 Hawaiʻi at 350, 926 P.2d at 1273 (alterations in

original).

                             IV.   Discussion

A.     HRPP Rule 40 principles

       We begin our analysis with the ICA’s ruling that Stanley

failed to state a colorable claim that his sentence for Count V

was illegal.    The ICA concluded that in addition to failing to

state a factual basis that he was convicted of attempted

reckless manslaughter, he previously raised and Stanley I ruled

upon the issue of erroneous attempted manslaughter jury

instructions.    This issue requires us to examine HRPP Rule 40.

We begin with its plain language.

       HRPP Rule 40(a)(1) states in relevant part:

           (1) From Judgment. At any time but not prior to final
           judgment, any person may seek relief under the procedure
           set forth in this rule from the judgment of conviction, on
           the following grounds:

                 (i) that the judgment was obtained or sentence
           imposed in violation of the constitution of the United
           States or of the State of Hawaiʻi;
                 (ii) that the court which rendered the judgment was
           without jurisdiction over the person or the subject matter;
                 (iii) that the sentence is illegal;
                 (iv) that there is newly discovered evidence; or
                 (v) any ground which is a basis for collateral attack
           on the judgment.

(Emphasis added.)

       HRPP Rule 40(a)(3), which governs waiver of issues in a

HRPP Rule 40 proceeding, states:

                                     27
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           (3) Inapplicability. Rule 40 proceedings shall not be
           available and relief thereunder shall not be granted where
           the issues sought to be raised have been previously ruled
           upon or were waived. Except for a claim of illegal
           sentence, an issue is waived if the petitioner knowingly
           and understandingly failed to raise it and it could have
           been raised before the trial, at the trial, on appeal, in a
           habeas corpus proceeding or any other proceeding actually
           conducted, or in a prior proceeding actually initiated
           under this rule, and the petitioner is unable to prove the
           existence of extraordinary circumstances to justify the
           petitioner’s failure to raise the issue. There is a
           rebuttable presumption that a failure to appeal a ruling or
           to raise an issue is a knowing and understanding failure.

(Emphasis added.)     In turn, HRPP Rule 40(f) provides that “[i]f

a petition alleges facts that if proven would entitle the

petitioner to relief, the court shall grant a hearing which may

extend only to the issues raised in the petition or answer[,]”

but “the court may deny a hearing if the petitioner’s claim is

patently frivolous and is without trace of support either in the

record or from other evidence submitted by the petitioner.”

       Thus, the plain language of HRPP Rule 40 allows a

petitioner to bring a claim of illegal sentence “[a]t any time

but not prior to final judgment,” even if the petitioner had not

raised a claim of illegal sentence in a previous petition and

failed to show extraordinary circumstances justifying their

failure to do so.     In Akau v. State, 144 Hawaiʻi 159, 439 P.3d

111 (2019), we held the doctrine of laches did not apply in the

context of HRPP Rule 40 proceedings, observing HRPP Rule 40

lacked a statute of limitations for bringing post-conviction

petitions.    144 Hawaiʻi at 162, 439 P.3d at 114.         We declined to



                                     28
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


impose “a kind of judicially-crafted statute of limitations on

Rule 40 petitions seeking relief from a judgment of conviction

when that rule as promulgated explicitly states that such

petitions may be brought ‘[a]t any time’ so long as they are not

brought ‘prior to final judgment[.]’”          Id. (alterations in

original) (quoting HRPP Rule 40(a)(1)) (citing HRPP Rule

40(a)(2)).     We opined the lack of a statute of limitations

appeared to be deliberate, as the drafters of HRPP Rule 40

rejected using an Illinois statute as a template for a statute

of limitations on post-conviction petitions.            Id. (citing Comm.

For Penal Rules Revision of the Judicial Council of Haw.,

Proposed Hawaiʻi Rules of Penal Procedure at 206 (June 1985)).

       Thus, put simply, HRPP Rule 40 allows a petitioner to bring

a claim of illegal sentence “[a]t any time” after final

judgment, even if they failed to raise the illegal sentence

claim in a previous petition; if the petitioner states a

colorable claim, they are entitled to a hearing under HRPP Rule

40(f).    See Flubacher v. State, 142 Hawaiʻi 109, 114 n.7, 414

P.3d 161, 166 n.7 (2018) (“[A]ny analysis of waiver must be made

in light of HRPP Rule 40(a)(3), which specifically exempts

illegal sentence claims from being waived.”).            With the

foregoing principles in mind, we now turn to Stanley’s

contentions on certiorari.



                                      29
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


B.     The record does not demonstrate Stanley was convicted of
       attempted EMED manslaughter; if he was convicted of
       attempted reckless manslaughter, he was subject to an
       illegal sentence for a non-existent crime and the
       presumptively harmful erroneous attempted reckless
       manslaughter jury instruction was not harmless beyond a
       reasonable doubt

       Stanley maintains he was convicted of the nonexistent

offense of attempted reckless manslaughter.           If this is true, he

would have been subject to an illegal sentence under HRPP Rule

40(a)(3) because a sentence for a crime that does not exist is

an illegal sentence in Hawaiʻi.        We begin our analysis by

discussing the history of the nonexistent offense of attempted

reckless manslaughter.

       1.   The history of the nonexistent offense of attempted
            reckless manslaughter in Hawaiʻi

            a.    Pinero

       While Stanley’s 1988 direct appeal was pending, this court

issued Pinero on July 25, 1989, approximately five months before

this court decided Stanley I.        In Pinero, the trial court

instructed the jury as follows:

                  In this case, you must first determine whether the
            Defendant is guilty or not guilty of Murder in the First
            Degree. If you find that the offense of Murder in the
            First Degree has not been proved from the evidence beyond a
            reasonable doubt, you may then consider whether the
            Defendant is guilty or not guilty of the lesser included
            offense of Manslaughter.
                  A person commits the offense of Manslaughter if he
            recklessly causes the death of another person; or in a
            prosecution for murder it is a defense, which reduces the
            offense to Manslaughter, that the defendant was, at the
            time he caused the death of the other person, under the
            influence of extreme mental or emotional disturbance for
            which there is a reasonable explanation. The


                                     30
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           reasonableness of the explanation shall be determined from
           the viewpoint of a person in the defendant’s situation
           under the circumstances as he believed them to be.

70 Haw. at 515, 778 P.2d at 709.          During its deliberations, the

jury asked the trial court for a “legal definition of the

elements of the lesser charge of manslaughter” and the trial

court responded by referring the jury to the foregoing

instructions.    70 Haw. at 516, 778 P.2d at 709.         The jury

convicted the defendant of, inter alia, first degree murder and

the defendant appealed.      70 Haw. at 512, 778 P.2d at 707.

       This court vacated the defendant’s conviction, holding the

trial court erred because it

           instruct[ed] . . . the jury to first consider whether or
           not the defendant was guilty of the charged offense and if
           it found the offense had not been proved, to then proceed
           to the lesser offense. “If [a lesser-included offense]
           instruction is given, it is customary to tell the jury to
           consider first the greater offense, and to move on to
           consideration of the lesser offense only if they have some
           reasonable doubt as to guilt of the greater offense.”
                 The trial court’s error here was one of omission; it
           failed to fully explain the significance of HRS § 707-
           702(2) and to guide the jury in its consideration of the
           mitigating defense. The lesser-included offense
           instruction may well have had an effect of precluding
           consideration of possibly extenuating circumstances during
           deliberations on the charge of murder in the first degree.

70 Haw. at 524-25, 778 P.2d at 714 (citations omitted) (second

alteration in original).

       This court distinguished HRS § 707-702(2) from

HRS § 707-702(1)(a), stating the provisions of manslaughter as

defined by HRS § 707-702(1)(a) “may be established by the same

or less than all the facts required to prove murder; and this

renders it a lesser included offense of murder.”            70 Haw. at
                                     31
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


523, 778 P.2d at 713.      However, this court stated the provisions

of HRS § 707-702(2) did not describe manslaughter as a lesser

included offense of murder, but instead served “to reduce murder

to manslaughter ‘when mitigating mental or emotional

disturbances are present.’”       70 Haw. at 523, 778 P.2d at 714.

This court stated HRS § 707-702(2) was “more accurately the

mitigating defense,” as it has been characterized as “voluntary

manslaughter [because it] involves the intentional [or knowing]

killing of another while under the influence of a reasonably

induced [extreme mental or] emotional disturbance . . . causing

a temporary loss of normal self-control.”          70 Haw. at 523-24,

778 P.2d at 714 (alterations and ellipsis in original).

Although Pinero did not reach the question of whether attempted

reckless manslaughter was a recognized offense in Hawaiʻi,

implicit in its holding was that “the only non-exculpatory

circumstance that the [Hawaiʻi Penal Code] recognizes as being

legally capable of ‘mitigating’ murder to manslaughter is the

‘mitigation’ of ‘extreme mental or emotional disturbance for

which there is a reasonable explanation’ as set forth in

HRS § 707-702(2).”     Holbron, 80 Hawaiʻi at 45, 904 P.2d at 930

(citing Pinero, 70 Haw. at 523-24, 778 P.2d at 714).

           b.    Holbron

       A year after Pinero, we issued Holbron, in which we

discussed the “offense” of attempted reckless manslaughter.              80

                                     32
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


Hawaiʻi at 44-45, 904 P.2d at 929-30.         In Holbron, the State

charged the defendant with attempted second degree murder.               80

Hawaiʻi at 30, 904 P.2d at 915.        Defense counsel objected to the

instruction of the “included offense” of “Attempted Manslaughter

(Reckless conduct),” which the trial court denied.            80 Hawaiʻi at

31, 904 P.2d at 916.      At the conclusion of the parties’ final

arguments, the trial court instructed the jury that “if it was

‘unable to agree that the [prosecution] has proven beyond a

reasonable doubt’ that [the defendant] had committed the offense

of Attempted Murder, the jury could then go on to consider the

lesser included offense of ‘Attempted Manslaughter (Reckless

Conduct).’”     80 Hawaiʻi at 46, 904 P.2d at 931 (first alteration

in original).     The jury convicted the defendant of the charged

offense of attempted second degree murder and he appealed.               80

Hawaiʻi at 32, 904 P.2d at 917.

       After discussing voluntary and involuntary manslaughter,

this court unequivocally held there could be no attempt to

commit involuntary manslaughter, and therefore, there is no

offense of attempted reckless manslaughter.22          80 Hawaiʻi at 33-

45, 904 P.2d at 918-30.      As such, this court held the attempted

22    In holding there was no offense of attempted reckless manslaughter,
Holbron overruled Tagaro, in which the ICA held that under the circumstances
of that case, attempted reckless manslaughter was an included offense of
attempted murder, and that the trial court was required to sua sponte
instruct the jury it could find the defendant guilty of attempted reckless
manslaughter if it did not find him guilty of attempted murder. 80 Hawaiʻi at
47, 904 P.2d at 932.


                                     33
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


reckless manslaughter jury instruction was erroneous as it

described a nonexistent offense.          80 Hawaiʻi at 43, 904 P.2d at

928.    However, invoking the presumption that jurors are

reasonable and generally follow the instructions given, this

court concluded that because “the jury could not have reached,

much less considered, the disputed instruction that erroneously

described a nonexistent offense, there is no ‘reasonable

possibility that [the] error might have contributed to [the

defendant’s] conviction.”       80 Hawaiʻi at 46-47, 904 P.2d at 931-

32 (first alteration in original).          As such, we held the

erroneous attempted reckless manslaughter jury instruction

harmless beyond a reasonable doubt and affirmed the defendant’s

attempted second degree murder conviction.          Id.

           c.    Loa

       Approximately a year later after Holbron, we issued Loa.

In Loa, the State charged the defendant with, inter alia,

attempted first degree murder.        83 Hawaiʻi at 339, 926 P.2d at

1262.   The trial court instructed the jury, inter alia, as

follows:

                 If and only if you find [the defendant] not guilty of
           Attempted Murder in the First Degree, or you are unable to
           reach a unanimous verdict as to the offense of Attempted
           Murder in the First Degree, then you must determine whether
           [the defendant] is guilty or not guilty of the lesser
           included offense of Attempted Manslaughter.
                 A person commits the offense of Attempted
           Manslaughter if he intentionally engages in conduct
           intended or known to recklessly cause the death of another
           person.


                                     34
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


                  There are two elements to the offense of Attempted
            Manslaughter, each of which must be proven by the
            prosecution beyond a reasonable doubt. The two elements
            are:
                  1.    That [the defendant] intentionally engaged in a
            course of conduct; and
                  2.    That [the defendant] consciously disregarded a
            substantial and unjustifiable risk that his conduct would
            be intended or known to recklessly cause the deaths of [the
            complainant] and [her male companion].

83 Hawaiʻi at 344, 926 P.2d at 1267 (last two alterations in

original).    The trial court also instructed the jury with

respect to first degree assault and second degree reckless

endangering as additional offenses included within attempted

first degree murder.      83 Hawaiʻi at 359, 926 P.2d at 1282.

During its deliberations, the jury transmitted a written

communication to the trial court, asking:

                  What do we do now on Count I, Attempted Murder in the
            First Degree? We are unable to reach a unanimous decision.
            Do we now have to consider Attempted Manslaughter or are we
            deadlocked and stop deliberating on Count I? Some jurors
            are not willing to settle for a lesser charge.

83 Hawaiʻi at 343-44, 926 P.2d at 1266-67.          With the concurrence

of counsel, the trial court responded, “Please reread the

attached instructions,” and furnished the jury with the

foregoing instructions in writing.         83 Hawaiʻi at 344, 926 P.2d

at 1267.     The jury convicted the defendant of, inter alia,

“‘attempted reckless manslaughter’ (as a supposedly included

offense of the charged offense of attempted murder in the first

degree).”    83 Hawaiʻi at 339, 926 P.2d at 1262.




                                     35
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       This court held the trial court plainly erred in

instructing the jury it could convict the defendant of the

nonexistent offense of attempted reckless manslaughter, and it

was not harmless beyond a reasonable doubt because it was the

sole basis of the defendant’s attempted reckless manslaughter

conviction.    83 Hawaiʻi at 357, 926 P.2d at 1280.         This court

stated, “It is self-evident that, being non-existent, attempted

reckless manslaughter cannot be ‘included’ within attempted

first degree murder[.]”      83 Hawaiʻi at 358, 926 P.2d at 1281.

This court further stated that “the giving of such an erroneous

instruction constitutes plain error as a matter of law when

‘there is a reasonable possibility that [the instruction] might

have contributed to conviction,’ because the error ‘seriously

affect[s] the fairness, integrity, or public reputation of [the]

judicial proceedings.’”      Id. (alterations in original) (citation

omitted).

       This court rejected the State’s suggestion that the

erroneous attempted reckless manslaughter jury instruction

“obviously benefitted” the defendant because the only

alternative was to convict him of attempted first degree murder.

83 Hawaiʻi at 359, 926 P.2d at 1282.         Invoking the presumption

that jurors are reasonable and generally follow the instructions

given, this court stated the fact that the jury reached the

erroneous jury instruction at all signified the jury was unable

                                     36
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER        ***


to convict the defendant of attempted first degree murder.               Id.

Moreover, this court noted that although the trial court had

also instructed the jury to the other lesser included offenses

of first degree assault and second degree reckless endangering,

“subsumed within these instructions was a directive that the

jury could not consider these included offenses if it convicted

[the defendant] of attempted reckless manslaughter.”            Id.      As

such, the jury’s conviction based on the erroneous attempted

manslaughter jury instruction precluded it from reaching the

other lesser included offenses.        Id.   This court stated that “in

the absence of the erroneous instruction, the jury may have

acquitted [the defendant] altogether in connection with the

attempted first degree murder charge.         However compelling the

evidence of criminal wrongdoing might have been, such a

possibility cannot be dismissed absolutely.”           Id. (footnote

omitted).

       This court held the erroneous attempted reckless

manslaughter jury instruction was “presumptively harmful” and

“necessarily contributed to [the defendant’s] conviction of the

nonexistent offense of attempted reckless manslaughter.”              Id.

This court stated that “[o]bviously, in absence of the erroneous

instruction, [the defendant] could not have been so

convicted[,]” which “seriously affect[ed] the fairness [and]



                                     37
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


integrity . . . of [the] judicial proceedings.”           Id.   (last

three alterations and ellipsis in original).

       2.   The erroneous attempted reckless manslaughter jury
            instruction was not harmless beyond a reasonable doubt

       With the principles of Pinero, Holbron, and Loa in mind, we

now turn to this case.      The ICA gave two bases for rejecting

Stanley’s attempted reckless manslaughter conviction argument:

(1) Stanley previously raised this argument which was ruled upon

in Stanley I and (2) he failed to state a factual basis to

support his claim that he was convicted of attempted reckless

manslaughter.    After reviewing the jury instructions, verdict

forms, and the record as a whole, we hold Stanley stated a

colorable claim as to his attempted manslaughter conviction in

Count V.

       As to the ICA’s first basis for rejecting Stanley’s

attempted reckless manslaughter argument, the ICA concluded that

Stanley did not state a colorable claim of erroneous attempted

manslaughter jury instruction in the instant appeal because he

previously raised the issue of “erroneous attempted first degree

murder and attempted manslaughter instructions” and Stanley I

held “we discern no discernible error.”          Stanley I, mem. op. at

1-2.   As the ICA noted, Stanley previously argued that these

jury instructions were erroneous and confusing.           However, he did

not argue, as he does here, that his sentence was illegal


                                     38
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


because it was based on a crime that does not exist.            Indeed,

Stanley’s 1988 direct appeal and our previous decision

predate Holbron and Loa.       Accordingly, we hold that this court

has not previously ruled upon the issue in this case and Stanley

is not barred from Rule 40 relief under HRPP Rule 40(a)(3) on

this issue.

       As to the ICA’s second basis for rejecting Stanley’s

attempted reckless manslaughter jury conviction argument, the

ICA incorrectly concluded Stanley failed to state a colorable

claim that his conviction in Count V was for attempted reckless

manslaughter.    Because the record does not demonstrate Stanley

was convicted of attempted manslaughter based on the mitigating

defense of EMED, “the only non-exculpatory circumstance legally

capable of mitigating murder to manslaughter,” we hold Stanley

stated a colorable claim that he was convicted of attempted

reckless manslaughter.23


23    For the same reasons, we note that in its February 23, 2018 order
denying the Second Petition without a hearing, the circuit court erroneously
concluded HRPP Rule 40(a)(3) barred Stanley’s claim of erroneous attempted
manslaughter jury instruction because Stanley failed to prove the existence
of extraordinary circumstances justifying his failure to raise this issue, as
Holbron and Loa were decided five years before his 2001 HRPP Rule 35 motion.
As Stanley argued, the circuit court appeared to misconstrue the arguments
presented in his almost-eighty-pages pro se Second Petition, as Stanley had
also argued he was convicted of the nonexistent offense of attempted reckless
manslaughter. See Villaver v. Sylva, 145 Hawaiʻi 29, 36, 445 P.3d 701, 708
(2019) (explaining that, in the context of pro se pleadings, “[a] fundamental
tenet of Hawaiʻi law is that ‘[p]leadings prepared by pro se litigants should
be interpreted liberally[,]’” and that “[t]he underpinnings of this tenet
rest on the promotion of equal access to justice”) (alterations in original)
(citation omitted); see also Bryant, 6 Haw. App. at 335, 720 P.2d at 1019
(“Although the [HRPP Rule 40] Petition did not specify as a ground for relief
                                                             (continued . . .)

                                     39
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       As stated above,

                 [e]rroneous instructions are presumptively harmful
           and are a ground for reversal unless it affirmatively
           appears from the record as a whole that the error was not
           prejudicial. Error is not to be viewed in isolation and
           considered purely in the abstract. It must be examined in
           the light of the entire proceedings and given the effect
           which the whole record shows it to be entitled. In that
           context, the real question becomes whether there is a
           reasonable possibility that error might have contributed to
           conviction. If there is such a reasonable possibility in a
           criminal case, then the error is not harmless beyond a
           reasonable doubt, and the judgment of conviction on which
           it may have been based must be set aside.

Loa, 83 Hawaiʻi at 350, 926 P.2d at 1273.

       Here, the trial court instructed the jury as follows:

                 If you are unable to find that the offense of
           attempted murder in the first degree or second degree has
           been proven beyond a reasonable doubt, you may then
           consider whether the defendant is guilty or not guilty of
           the included offense of attempted manslaughter.
                 In a prosecution for attempted murder in the first
           degree or second degree, attempted manslaughter is an
           included offense. The offense of attempted manslaughter is
           committed if the defendant attempted to recklessly cause
           the death of another person.
                 In a prosecution for attempted murder in the first
           degree or second degree, it is also a defense, which
           reduces the offense to attempted manslaughter, that the
           defendant was, at the time he attempted to cause the death
           of another person, under the influence of extreme mental or
           emotional disturbance for which there is a reasonable
           explanation. The reasonable-ness of the explanation shall
           be determined from the viewpoint of a person in the
           defendant’s situation under the circumstances as he
           believed them to be.
                 The burden is upon the State to prove beyond a
           reasonable doubt that the defendant was not acting under
           the influence of extreme mental or emotional disturbance
           for which there is a reasonable explanation. If the State
           has not done so, you must find the defendant guilty of the
           included offense of attempted manslaughter. If the State
           has done so, you must find the defendant guilty of the
           offense of attempted murder in the first degree or second
           degree.


(. . . continued)
the precise factual basis upon which the circuit court ruled, it must be
borne in mind that Defendant was pro se when he filed the Petition and should
not suffer for his inability to articulate his claim.”).


                                     40
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***



(Emphasis added.)

       When, based on the entirety of the record, there is a

reasonable possibility that a defendant was convicted of a non-

existent offense, the judgment of conviction must be set aside.

The trial court’s erroneous attempted reckless manslaughter jury

instruction was “presumptively harmful” because it described the

nonexistent offense of attempted reckless manslaughter, and such

an instruction “[is] a ground for reversal unless it

affirmatively appears from the record as a whole that the error

was not prejudicial.”24      See Loa, 83 Hawaiʻi at 350, 926 P.2d at

1273.   The critical inquiry, then, is whether the attempted

reckless manslaughter jury instruction “necessarily contributed

to [Stanley’s] conviction of the nonexistent offense of

attempted reckless manslaughter.”         Loa, 83 Hawaiʻi at 359, 926

P.2d at 1282.

       Unlike in Holbron and like in Loa, here, the record

demonstrates the jury reached the erroneous attempted reckless

manslaughter jury instruction as evidenced by its transmitted

written communications to the trial court asking for



24    We note the trial court’s jury instructions concerning when the jury
could consider the mitigating EMED defense were erroneous, as they “may well
have had an effect of precluding consideration of possibly extenuating
circumstances during deliberations on the charge of [attempted] murder in the
first [and second] degree.” Pinero, 70 Haw. at 525, 778 P.2d at 714; see
also Holbron, 80 Hawaiʻi at 45, 904 P.2d at 930; Loa, 83 Hawaiʻi at 358, 926
P.2d at 1281.


                                     41
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


clarification on attempted reckless manslaughter, as well as its

verdict form finding Stanley guilty of attempted manslaughter in

Count V.   The question then turns to whether there was a

reasonable probability the jury convicted Stanley of attempted

reckless manslaughter.      Although the State conceded Stanley

stated a colorable claim because the record did not demonstrate

whether Stanley was convicted of attempted EMED manslaughter,

the ICA concluded the State’s concession was unwarranted because

“the jury did not reject the EMED defense when Stanley was

convicted of Attempted Manslaughter in Count V because he could

only be convicted of Attempted Manslaughter if the State failed

to negative his EMED defense.”        Stanley, SDO at 6-7.      For the

reasons discussed below, the ICA’s analysis is flawed.

       The record does not support the ICA’s conclusion.           First,

the jury’s Count V verdict form, which only shows a conviction

of “Attempted Manslaughter,” is ambiguous as to whether it was

based on attempted reckless manslaughter or attempted EMED

manslaughter.    See State v. Lincoln, 3 Haw. App. 107, 122, 643

P.2d 807, 818 (App. 1982), superseded in part by statute as

stated in Briones, 74 Haw. at 456 n.7, 848 P.2d at 973 n.7

(looking to the jury’s verdict forms to resolve alleged

inconsistency in jury instructions and resulting verdicts).

Second, the jury’s transmitted written communications to the

trial court asking for clarification as to attempted reckless

                                     42
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


manslaughter show the jury’s confusion as to attempted reckless

manslaughter.25    Third, the structure of the trial court’s jury

instructions prejudiced Stanley as they misled the jury.             It

appears the ICA, noting Stanley admitted he made an EMED defense

that the jury rejected, relied on the trial court’s attempted

EMED manslaughter jury instruction, which came after the

attempted reckless manslaughter jury instruction, to conclude

the jury did not reject Stanley’s EMED defense.           However, there

is a reasonable possibility the jury, having found Stanley

guilty of attempted reckless manslaughter, did not move on to

consider the attempted EMED manslaughter jury instruction.

Further, because the trial court instructed the jury to also

consider first degree reckless endangering in Count V, it could

have been possible for the jury to find Stanley not guilty of

that charge as well, thereby acquitting Stanley of attempted

second degree murder.      “However, subsumed within these

instructions was a directive that the jury could not consider

these included offenses if it convicted [Stanley] of attempted

reckless manslaughter.      The jury’s guilty verdict thus precluded

it from reaching them[.]”       Loa, 83 Hawaiʻi at 359, 926 P.2d at

1282.   “The jury may have acquitted [Stanley] altogether in

connection with the attempted [second] degree murder charge.

25    Indeed, the State admitted it appeared the jury was confused as to what
attempted manslaughter and attempted reckless manslaughter entailed. See
supra note 9.


                                     43
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


However compelling the evidence of criminal wrongdoing might

have been, such a possibility cannot be dismissed absolutely.”

Id. (footnote omitted).

       Because of the lack of evidence in the record demonstrating

Stanley was convicted of attempted EMED manslaughter, there is a

reasonable possibility that the jury may have convicted Stanley

of the nonexistent offense of attempted reckless manslaughter.

Therefore, the erroneous attempted reckless manslaughter jury

instruction was not harmless beyond a reasonable doubt.             This

requires us to vacate his attempted manslaughter conviction and

remand to the circuit court for further proceedings consistent

with this opinion.26


26    On remand, double jeopardy principles preclude Stanley from being
retried for attempted second degree murder in Count V. See Loa, 83 Hawaiʻi at
360, 926 P.2d at 1283 (holding the defendant cannot be retried on the
original charge of attempted first degree murder because he was convicted of
the “included offense” of the nonexistent offense of attempted reckless
manslaughter, as doing so would violate HRS § 701-110(1) (1993), the
defendant’s constitutional right against double jeopardy, and State v.
Feliciano, 62 Haw. 637, 618 P.2d 306 (1980)). Here, the trial court
instructed the jury that “[i]f you are unable to find that the offense of
Attempted Murder in the First Degree or Second Degree has been proven beyond
a reasonable doubt, you may then consider whether the Defendant is guilty or
not guilty of the included offense of Attempted Manslaughter.” The jury’s
written communications asking for clarification as to attempted reckless
manslaughter are significant in light of “the sound presumption of appellate
practice that jurors are reasonable and generally follow the instructions
that they are given.” Loa, 83 Hawaiʻi at 359, 926 P.2d at 1282.

                 We presume that the jury followed the [trial] court's
           instructions and first considered the evidence with regard
           to the Attempted Murder charge. Consequently, the jury
           would first have considered the charged offense and would
           have gone on to consider any lesser offense only if [it
           was] unable to agree that the prosecution had proven that
           [Stanley] was guilty of the charged offense beyond a
           reasonable doubt.

                                                             (continued . . .)

                                     44
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


C.     Stanley did not claim his sentence for attempted first
       degree murder violates the equal protection clause of the
       United States or Hawaiʻi constitutions

       Stanley maintains that his sentence for attempted first

degree murder violates the equal protection clause of the United

States and Hawaiʻi constitutions because Hawaiʻi’s first degree

murder statute affords greater protection to judges,

prosecutors, and police officers or it is not applied equally,

and argues the ICA erred in failing to address that claim.               As

the ICA concluded, Stanley’s failure to raise this argument in

the circuit court and failure to prove the existence of

extraordinary circumstances to justify his failure to raise this

argument in his direct appeal, two habeas corpus petitions to

the district court, and the First Petition bar relief under HRPP

Rule 40(a)(3).

D.     The record is insufficient to address Stanley’s remaining
       claim

       The record is insufficient to address Stanley’s remaining

claim on certiorari, namely whether the ICA erred in not finding

exceptional circumstances existed because of the degree and

level of his education at the time of his offenses and trial.



(. . . continued)
Id. “Thus, the fact that the jury reached the erroneous [attempted reckless
manslaughter jury] instruction at all signifies it was unable to convict
[Stanley] of attempted [second] degree murder.” Id. “The jury having
acquitted [Stanley] of [attempted second degree murder] by virtue of its
verdict, we hold that [Stanley] may not be retried for it.” Loa, 83 Hawaiʻi
at 361, 926 P.2d at 1284.


                                     45
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                             V.    Conclusion

       For the reasons explained above, we vacate the ICA’s

October 2, 2019 judgment on appeal, the circuit court’s February

23, 2018 order denying the Second Petition, and Stanley’s

conviction of attempted manslaughter and the ten-year sentence

that flowed from it.      We remand this case to the circuit court

for further proceedings consistent with this opinion.

Edward G. Stanley,                 /s/ Mark E. Recktenwald
petitioner pro se
                                   /s/ Paula A. Nakayama
Sonja P. McCullen,
(on the briefs),                   /s/ Sabrina S. McKenna
for respondent
                                   /s/ Michael D. Wilson

                                   /s/ Trish K. Morikawa




                                     46